NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       APR 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

 DAVID ARENBERG,                                 No. 16-15419

                  Plaintiff-Appellant,           D.C. No. 2:14-cv-01344-DLR

   v.
                                                 MEMORANDUM*
 JEN FONTAINE; ARSHAD TARIQ, Dr.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Arizona
                    Douglas L. Rayes, District Judge, Presiding

                             Submitted April 11, 2017**

Before:       GOULD, CLIFTON, and HURWITZ, Circuit Judges.

        Former Arizona state prisoner David Arenberg appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2004). We affirm.

      The district court properly granted summary judgment for defendant Tariq

because Arenberg failed to raise a genuine dispute of material fact as to whether

Tariq was deliberately indifferent to Arenberg’s rashes. See id. at 1057-60

(deliberate indifference is a high legal standard; medical malpractice, negligence,

or a difference of opinion concerning the course of treatment does not amount to

deliberate indifference).

      To the extent Arenberg contends that he alleged a separate First Amendment

retaliation claim, we reject this contention as unsupported by the record.

      AFFIRMED.




                                          2                                   16-15419